EXHIBIT 10.34


SEPARATION AGREEMENT AND RELEASE


THIS SEPARATION AGREEMENT AND RELEASE (this "Agreement") is made by and between
Willbros USA, Inc., a Delaware corporation ("Willbros"), and John K. Allcorn
("Executive") and shall become effective on the eighth day following its
execution by Executive and return to Willbros ("Effective Date").


PURPOSE


Willbros and Executive have reached a mutual agreement that Executive's
employment will terminate on December 31, 2008 (the "Termination Date"),
pursuant to the terms of this Agreement.


TERMS


To achieve a final and amicable resolution of the employment relationship in all
its aspects and in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


1.       Post-Employment Assistance.  To the extent Willbros may subsequently
request in writing, Executive shall use all reasonable efforts to assist
Willbros in obtaining at least one full spread of the Texas Independent Pipeline
currently being bid by Energy Transfer Partners, L.P.  Executive shall
promptly  transition all of his sales and marketing responsibilities to the
individual(s) designated by Willbros,


2.       Compensation and Benefits.  Willbros shall pay Executive his usual
salary and provide Executive with his usual benefits through the end of
December, 2008.


3.       Severance. Executive is a participant in the Willbros Group, Inc.
Severance Plan, as amended and restated effective September 25, 2003 (the
"Severance Plan").  In accordance with the terms of the Severance Plan, Willbros
shall pay Executive an amount equal to Executive's annual base salary of THREE
HUNDRED EIGHTY THOUSAND AND THREE HUNDRED EIGHTY Dollars ($380,380) (the
"Severance Payment").  The Severance Payment, less applicable withholding taxes,
shall be paid to Executive within 60 business days after the Termination Date.


4.       Bonus Payment.  Executive shall be entitled to, and shall be paid, a
cash bonus for 2008, when such bonuses are paid to other executives, in the
amount of ONE HUNDRED NINETY THOUSAND AND ONE HUNDRED NINETY DOLLARS ($190,190),
such  payment being equal to 50% of Executive’s current annual base salary .


 
 

--------------------------------------------------------------------------------

 
 
5.       Vesting of Restricted Stock.  Executive has been granted 42,673 shares
of restricted stock under the Willbros Group, Inc. 1996 Stock Plan, as amended
(the "1996 Stock Plan"), the ownership of which has not yet vested in Executive
pursuant to the terms of the Restricted Stock Award Agreements evidencing such
grants.  Willbros agrees that all of such shares of restricted stock granted to
Executive shall vest in full as of the Termination Date.  Executive acknowledges
that withholding  taxes will be due on such shares when vested on the
Termination Date.  Executive may satisfy the withholding requirement, in whole
or in part, by having Willbros Group, Inc. ("WGI") withhold shares of restricted
stock having a Fair Market Value (as defined in the 1996 Stock Plan) on the date
the tax is to be determined equal to the minimum statutory total tax which could
be withheld on the transaction.


6.       Stock Options.  As a participant in the 1996 Stock Plan, Executive has
vested options to purchase 50,000 shares of common stock of WGI at $15.00 per
share.  Under the terms of the option agreement evidencing such options, such
options must be exercised within three months from the Termination Date (but not
beyond the expiration date of such options).


7.       Group Health Coverage.  Willbros shall continue to include Executive
and his covered dependents on its group health insurance through the end of
December, 2008.  Willbros will issue Executive a notice informing him of his
right, at his expense, to continue coverage for himself and his covered
dependents in the group health plan sponsored by Willbros pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 as amended
("COBRA").  Executive must comply with all eligibility requirements for COBRA
continuation.  Except as specifically set forth herein, life insurance,
disability, club dues and all other employee benefits made available to
Executive by Willbros will end on the Termination Date.


8.       Other Benefits.  Neither this Agreement nor the release contained
herein shall waive Executive's right to any accrued benefit under a company plan
in which he is a qualified participant, including but not limited to any
benefits under a pension or retirement plan.


9.       Computer.  Executive shall be permitted to retain his computer and his
blackberry device, along with his assigned cellular telephone number; provided,
however, that Willbros shall be permitted to remove any Willbros data from those
devices, and that Executive shall be responsible for the ongoing service and
other costs associated with those devices.


 
2

--------------------------------------------------------------------------------

 
 
10.     Certification of Code of Business Conduct and Ethics for 2008.  In
accordance with WGI policy, Executive shall acknowledge his compliance with the
Willbros Group, Inc. Code of Business Conduct and Ethics and WGI's Foreign
Corrupt Practices Act Compliance Policy by completing, signing and returning to
WGI in due course the annual certification of compliance with the referenced
policies with respect to the period beginning on January 1, 2008 and ending on
the Termination Date.


11.     Waiver of Reinstatement and Future Employment.  Executive forever waives
and relinquishes any right or claim to reinstatement to active employment with
Willbros, its affiliates, subsidiaries, divisions, and successors.


12.     Release by Executive of Willbros.  Except for the obligations
specifically set forth in this Agreement, and any continuing indemnity and
insurance obligations owed to Executive, Executive fully and forever relieves,
releases, and discharges Willbros, its predecessors, successors, parent,
subsidiaries, operating units, affiliates, divisions, and the agents,
representatives, officers, directors, shareholders, employees and attorneys of
each of the foregoing, from all claims, debts, liabilities, demands,
obligations, promises, acts, agreements, costs, expenses, damages, actions, and
causes of action whether in law or in equity, whether known or unknown,
suspected or unsuspected, arising from Executive's employment with and
termination from Willbros, including but not limited to any and all claims
pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et
seq., as amended by the Civil Rights Act of 1991, which prohibits discrimination
in employment based on race, color, national origin, religion or sex; the Civil
Rights Act of 1866, 42 U.S.C.§§1981, 1983 and 1985, which prohibits violations
of civil rights; the Equal Pay Act of 1963, 29 U.S.C. § 206(d)(1), which
prohibits unequal pay based upon gender; the Age Discrimination in Employment
Act of 1967, as amended, and as further amended by the Older Workers Benefit
Protection Act, 29 U.S.C. § 621, et seq., which prohibits age discrimination in
employment; the Employee Retirement Income Security Act of 1974, as amended, 29
U.S.C. §1001, et seq., which protects certain employee benefits; the Americans
with Disabilities Act of 1990, as amended, 42 U.S.C. § 12101, et seq., which
prohibits discrimination against the disabled; the Family and Medical Leave Act
of 1993, 29 U.S.C. § 2601, et seq., which provides medical and family leave; the
Fair Labor Standards Act, 29 U.S.C. § 201, et seq., including the Wage and Hour
Laws relating to payment of wages, including, but not limited to, vacation pay,
commissions and bonuses; and all other federal, state and local laws and
regulations which prohibit discrimination in employment, which prohibit
discharge in retaliation for exercising rights under applicable Workers'
Compensation statutes and/or which govern the payment of wages, benefits and
other forms of compensation.  This release also includes, but is not limited to,
a release by Executive of any claims for breach of contract, mental pain,
suffering and anguish, emotional upset, impairment of economic opportunities,
unlawful interference with employment rights, defamation, intentional or
negligent infliction of emotional distress, fraud, wrongful termination,
wrongful discharge in violation of public policy, breach of any express or
implied covenant of good faith and fair dealing, that Willbros has dealt with
Executive unfairly or in bad faith, and all other common law contract and tort
claims.  Executive is not waiving any rights or claims that may arise after this
Agreement is signed by Executive.


 
3

--------------------------------------------------------------------------------

 
 
13.     Non-Competition; Non-Solicitation Pledge.  Section 3.4 of the Severance
Plan provides that in consideration of the Severance Payment, Executive shall
not compete with Willbros as set forth in such Section 3.4 for 12 months after
the Termination Date.  On the Effective Date, Willbros hereby waives (except as
set forth in the proviso to this sentence) the provisions of Section 3.4 of the
Severance Plan as they may be applicable to Executive; provided, however (a) for
a period of 90 days following the Termination Date, Executive agrees to abide
with the provisions of Section 3.4 of the Severance Plan, and (b) for a period
of one year following the Termination Date, Executive agrees, for his own
interests or while acting on behalf of others, not to solicit, induce, or
attempt to induce, any employee, contractor, vender, or customer of Willbros or
its affiliates to terminate their relationship or cease doing business with
Willbros or its affiliates.


14.     Protection of Willbros' Information.  All records, files, and other
data, including but not limited to, business plans, contracts, employee
information, customer lists, pricing models, vender data, and financial reports
and projections, relating to the businesses of Willbros and its affiliates,
which Executive has used, prepared or come in contact with during his employment
by Willbros are the sole property of Willbros and shall be treated as
confidential ("Confidential Information"). Executive agrees that he will not,
directly or indirectly, disclose any Confidential Information to any third
person, except pursuant to court order or as a result of valid government
subpoena.  In the case of any such court-ordered or government compelled
disclosure, Executive will provide Willbros with immediate written notice of the
order or subpoena.


 
4

--------------------------------------------------------------------------------

 
 
15.     Non-disparagement.  Except as otherwise required by law, both Executive
and Willbros shall respond to any inquiry concerning the termination of
Executive’s employment by stating that the departure was mutually agreed upon
between Executive and Willbros.  Neither party shall make any public statements
or releases to the media disparaging of the other (including the management of
Willbros or its affiliates, and its or their respective business plans,
forecasts, or financial condition).  Nothing contained herein shall prevent
Executive from using any truthful, non-confidential information about Willbros
and his employment in order to obtain employment.


16.     Indemnification; Continued Cooperation.  Nothing in this Agreement shall
affect any of Executive's rights or obligations with respect to indemnification
or director and officer liability insurance coverage to which Executive is
entitled or subject in his capacity as a former officer of Willbros, a former
officer of WGI or a former officer or director of certain WGI affiliates,
whether under that certain Indemnification Agreement between WGI and Executive
or otherwise.


Executive agrees to assist Willbros, its affiliates and their respective
attorneys in any litigation, claim, dispute, or governmental investigation
brought by or against Willbros or its affiliates as to which Executive may have
knowledge of the facts and circumstances.  Executive agrees to immediately
notify Willbros upon receipt of any subpoena or deposition notice compelling his
testimony related to matters arising out of his employment with
Willbros.  Subject to Section 17, Willbros shall reimburse Executive for all
reasonable expenses incurred in complying with this provision.


17.     Legal Defense Counsel and Related Defense Costs.  Subject to the
conditions set forth herein, Willbros hereby confirms that it will continue to
make available to Executive and bear the cost of legal counsel to assist
Executive with Executive's preparation for, and appearance, at any interviews or
testimony requested by the U.S. Securities and Exchange Commission (“SEC”)
and/or the U.S. Department of Justice (“DOJ”) in connection with the
investigation of Willbros and its affiliates recently concluded  by those
agencies (the “Investigation”).  Willbros is providing such legal counsel at its
own expense because (i) Executive was a former officer and employee of Willbros
and certain of its affiliates during the period under Investigation,  and (ii)
at the Termination Date it appears to Willbros that Executive's knowledge and
actions under review by the SEC and the DOJ do not indicate that Executive
engaged in self enrichment or otherwise acted improperly.


This undertaking by Willbros as described in this Section 17 is subject to
change if it is later determined that Executive engaged in actions which (i)
were improper in the view of the SEC and/or the DOJ, or (ii) could have
reasonably been expected by Executive to have been contrary to the best
interests of Willbros.  Accordingly, this undertaking is not an irrevocable
undertaking by Willbros to indemnify Executive in the future for all legal costs
or fines or penalties that Executive may incur in connection with the
Investigation or legal proceedings related thereto.  In general, those future
determinations, if any, will be made on the basis of the terms of this
undertaking, applicable law and the relevant facts and circumstances established
during the Investigation which relate to the matters for which Executive is then
seeking indemnity.


 
5

--------------------------------------------------------------------------------

 
 
For the reasons stated above, this undertaking shall not be deemed to be a
waiver of any such rights or defenses in connection with such future
indemnification determinations by Willbros in respect of Executive's particular
status in the Investigation.  If Willbros or its legal counsel at any time makes
a determination denying Executive future indemnification, Willbros will
immediately notify Executive in writing specifying in reasonable detail the
reasons supporting such a determination.


This undertaking by Willbros to make legal counsel available to Executive and to
defray, at the Termination Date, the costs and expenses incurred by Executive in
connection with the Investigation has arisen, in part, due to Executive's many
years of good and loyal service to Willbros.  Accordingly, these amounts
constitute expenses for a business purpose and are not personal
expenses.  Payment of these amounts is not intended to be, and Willbros
expressly stipulates that they are not, a "personal loan" under Section 402 of
the Sarbanes-Oxley Act.


18.     Acknowledgment.  Executive acknowledges that among other rights which he
is waiving by entering into this Agreement is the right to bring an action
pursuant to the Age Discrimination in Employment Act ("ADEA") and similar state
statutes. The following admonitions and rights have been negotiated by the
parties in order to insure full compliance with the requirements of the ADEA for
a valid waiver of claim:


  a)       Executive has been advised to discuss the terms of this Agreement
with an attorney before signing.


  b)      Executive has been extended a period of 21 days within which to
consider this Agreement.


  c)      For a period of seven (7) days following Executive's execution of the
Agreement, Executive may revoke the Agreement by notifying Willbros, in writing,
of his desire to do so.  After the seven (7) day period has elapsed, this
Agreement shall become effective and enforceable.


  d)      All or part of the sums paid by Willbros hereunder is consideration to
which Executive is not otherwise entitled under any Willbros plan, program or
prior agreement.


 
6

--------------------------------------------------------------------------------

 
 
19.     No Admission of Liability.  This Agreement and compliance with this
Agreement shall not be construed as an admission by Willbros of any liability
whatsoever, or as an admission by Willbros of any violation of the rights of
Executive or any other person, or any violation of any order, law, statute, duty
or contract.


20.     Severability.  In the event that any provision of this Agreement should
be held to be void, voidable, or unenforceable, the remaining portions herein
shall remain in full force and effect.  If any of the covenants set forth in
Section 13 of this Agreement and/or Section 3.4 of the Severance Plan are held
to be unreasonable, arbitrary, or against public policy, such covenants will be
considered divisible with respect to scope, time, and geographic area, and in
such lesser scope, time and geographic area, will be effective, binding and
enforceable against Executive.


21.     Governing Law.  This Agreement shall be governed by, and interpreted and
enforced in accordance with, the laws of the State of Texas, excluding any
conflicts of law or other provision that would require reference to the laws of
another jurisdiction, and the parties hereby agree to submit all disputes not
amicably resolved to the exclusive jurisdiction of the federal or state courts
located in Harris County, Texas.


22.     Entirety and Integration.  Upon the execution hereof by all the parties,
this Agreement shall constitute a single, integrated contract expressing the
entire agreement of the parties relative to the subject matter hereof and
supersedes all prior negotiations, understandings and/or agreements, if any, of
the parties.  No covenants, agreements, representations, or warranties of any
kind whatsoever have been made by any party hereto, except as specifically set
forth in this Agreement.


23.     Authorization.  Each person signing this Agreement as a party or on
behalf of a party represents that he or she is duly authorized to sign this
Agreement on such party's behalf, and is executing this Agreement voluntarily,
knowingly, and without any duress or coercion.


WILLBROS
 
EXECUTIVE
     
By: 
 /s/ Dennis G. Berryhill
 
/s/ John K. Allcorn
 Name: Dennis G. Berryhill
 
John K. Allcorn
 Title: Vice President
 
Date:  November 21, 2008
 Date:  November 21, 2008
   



 
7

--------------------------------------------------------------------------------

 